            Case 2:19-bk-14361-ER                           Doc 16 Filed 06/27/19 Entered 06/27/19 05:31:43
                                                                                                     BL9525972                                                Desc
                                                             Main Document     Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
Name, Address, Telephone Numbers, and California State Bar Number ( if applicable)
                                                                                                       CASE NO:            LA-19-14361-ER
           Joseph A. Juliana, Claims Administrator
           Becket & Lee LLP                                                                            CHAPTER:             7
           PO Box 3002
           Malvern, PA 19355-0702
                                                                                                       R      REQUEST COURTESY
                                                                                                               NOTIFICATION OF
                                                                                                               ELECTRONIC FILING (NEF)


  In re:    SOFIYAN DOVLATYAN
                                                                                                       £ REQUEST REMOVAL FROM
                                                                                                               COURTESY NOTIFICATION OF
                                                                                                               ELECTRONIC FILING (NEF)

                                                                                       Debtor(s)



                                     REQUEST TO BE ADDED OR REMOVED FROM
                                 COURTESY NOTIFICATION OF ELECTRONIC FILING (NEF)
    To the Clerk of the U.S. Bankruptcy Court, I hereby:

    R      Request Courtesy Notification of Electronic Filing. The above named wishes to receive courtesy electronic
           notice of all documents filed in the above referenced case. I understand the courtesy electronic notification shall
           be delivered via the Court’s Case Management/Electronic Filing (CM/ECF) system as a Notice of Electronic Filing
           (NEF) and that I must be a registered user of the Court’s CM /ECF system to be eligible for courtesy NEFs.

           I understand it is my responsibility to add myself and my e-mail address to the above referenced case via CM/ECF
           in order to receive a courtesy NEF.

           I further understand this request DOES NOT impose any obligation on the Court, the debtors or any other party in
           the case to deliver courtesy copies of any orders, pleadings or other documents entered on the docket by mail ,
           telephone, facsimile, or any other means of electronic transmission.

           I will use docket event “Request for Courtesy Notice of Electronic Filing (NEF).”

    £      Request Removal from Courtesy Notification of Electronic Filing. By selecting this option, courtesy
           notification of court orders and all other pleadings entered on the docket in the above referenced case will no
           longer be sent via electronic means to the above named.

           I will use docket event “Request for REMOVAL from Courtesy Notice of Electronic Filing (NEF).”

         (WARNING: This form must be used to be added or removed from receiving Courtesy NEFs and may
         NOT be used in place of Substitution of Attorney form F 2090-1.4)

    Dated:      06/27/2019                                              /s/ Joseph A. Juliana


    (NOTE: This form can only be filed electronically via the Court’s CM/ECF system. Scan this form to a PDF
    document, then file electronically.)

                                 This form is mandatory. It has been approved by the United States Bankruptcy Court for the Central District of California.
